Title: Adams’ Minutes of the Arbitration: Boston, October 1769
From: Adams, John
To: 


       Doane vs. Gage.
       Our Depositions
       Silvanus Snow and Amos Knowles. Captains. Have been long acquainted with the Customs of Whaling. If A. strikes a Whale, and B. puts in a 2nd. Iron upon a Call or Swing, from A. or otherwise and A’s Iron draws, the Whale is in the Possession of A. the first striker.
       Knowles to the Mateship and Value of the Whale.
       Gamaliel and Barzillai Smith. It was the Custom 1765 at Streights of Bellisle, that if A. struck a Whale, and made a Swing, B. getting an Iron in was intituled to an Eighth. Several Instances last Year, of Whales struck with only an Iron and naked Warp, and they that struck em again had 1/8, by arbitration. The Custom also, that if A struck a Whale, and she drawed his Iron he had no Right, except B’s Iron was in before she was loose, by a Call. The common Custom, the first Striker is in Possession while he is fast if it were but for a Minute.
       
       Nathan Hopkins saith, there was a Dispute or Controversy between Doane and Gage, about a Whale killed the day before, and Gage had in Possession. Doane said He was the first Striker and that his Boat was fast to her, when Gage put in his Iron. Gage said she was a loose Whale when he struck her. Doane desired to leave it to Whalemen on the Spot. Gage refused. Doane demanded his Part according to Custom would not be at Charge for Trying, Freight, or Barvell. Gage would do nothing, but said his owner might dispute it at Home. Deponent and David Welts called as Witnesses to the offer and Demand. Custom that 2d. Iron called by 1st has an 1/8.
       David Welts to the same Purpose.
       These 5 deponents sufficient to ascertain the Custom. The Customs of Whaling are certain Regulations dictated by observation, Experience, of Common Sense among Whalemen. They are the Result of the Common Sense of Whalemen. And this Regulation among the Whalemen at the Streights seems to be a wise, prudent, and equitable one. Some Rule, and Law, they must have, to avoid everlasting Contention. What better Rule can they have than this that the first striker shall have the Game?
       
       Witnesses to the Facts. 8 in Point. Jesse Newcomb and John Chase.
       Robert Newcomb. Hove his Iron at her, did not fasten, hawled in his Iron. Nickerson shot in, and struck her, his Boat not more than 8 or 10 fathoms from mine. Nickersons Iron Pole the whole length above the Water. Nick. hove over his Coils of Warp and shipped his oars. Whale went down, in about a minute shot up again so near to Gage that I thought she would have stove his Boat. I, 40 yds. distance from Gage. Gage hove his Iron into her. Nothing parting us and Gage from the Whale but Nickersons Boat. Nick and Gage towed away together. About 4 Boat length 104 foot. Both fast to said Whale at the same Time, cant say how long. When Nick. struck her he saw the Whale and Iron Pole go down together.
       Silas Newcomb. We hove at a Whale, but did not fasten, so we haled in our Iron. Nick. shot in, and struck her, and hove over his Coils of Warp. The Whale went down, and as she rose, Gage met her, and hove his Iron into her. Nothing parting us and Gage but the Whale and Boat. Nick. and Gage towed away together 2 boats Length. Nick.’s Iron struck the Whale above Water his Boat 12 or 15 fathoms from ours. Gage 40 Yds. when he put his Iron. When Nick. struck I saw the Whale and Iron Pole go down together. I saw the shank of Nick’s Iron was bent as if it had been fastend in a Whale.
       
       Atkins Smith. In the Boat with Silas Newcomb. Hove and missed and hawled in our Warp. Nick. shot in, and struck her and hove over his Coils of Warp. The Whale went down and as she rose, Gage met her and hove his Iron into her, nothing parting Gage and us, but Whale and Nickersons Boat. I then saw both tow. Then several Questions and answers passed before Gage forbid any Person, and after that We saw Nickerson loose. Saw Nick. Boat come in Tow after the Whale with the oars shipped in. They both towed together, and then I lookd off.
       Edward Cook. In the Boat with Silas Newcomb. Hove and missed. Hawled in the Iron. Nick. shot in and struck her and hove over his Coils of Warp that lay on the Head of the Boat. Then the Whale went down, and as she rose again Gage met her and hove his Iron into her, nothing parting Us, and Gage, but Whale and Nickersons Boat. Saw Nick’s Boat come in Tow after the Whale with his oars shipped in, and Nick and Gage towed away together 2 Rods at least while I looked on.
       Note these 4. Witnesses, Rob. and Silas Newcomb, Atkins Smith and Ed. Cook. are all direct and possitive to the Point. They were all in one Boat—all very near to the Whale and to Nick. and Gage: it was a Whale that they had hove at but a minute before, and therefore the more likely to observe attentively. They all agree, that they hove at the Whale first, missed and haled in their Iron—that Nickerson instantly upon their missing of her, shot in upon her—hove at her and struck her and fastened to her. That the Whale upon being struck by Nickerson went down under Water, and soon after came up near Gage’s Boat—so near that they thought she would have stove him as Rob. Newcomb swears—that Gage threw his Iron into her, without any Call from Nick. and both Boats towed away together. They can none of them say exactly how long.
       Joseph Cable. In Newcombs Boat. Silas Newcomb steersman and Robert Harponier. Our Harpoon hove and misst. Nick. hove his Iron into the Whale and made fast to her. Gage came up, in 2 minutes and hove his in. The Whale run, and both Boats towed sharp for a minute and half. Then Nicks Iron drew. Plain to be seen—within 30 Yds. of the Whale.
       
       Edmund Freeman. A Dispute between Doane and Gage. Newcomb said he was close by, and looked right on and saw both under Tow together. Dispute whether an Indian or Nickerson was Endsman, and Newcomb right and Gage wrong. Custom to leave such disputes to Arbitration.
       Archelaus Harding. Mayo’s Steersman. Nick. struck the Whale sometime before Gage, and continued fast to her untill Gage was fast and sometime after Whale winded Nickersons Boat round, and upon a Turn the Whale hove out Nicks Iron. Still he followd and worked upon her till dead. I viewed her, and found an Iron Hole in which was no Iron. A warps Length off when Nick. struck. Whelden farther off.
       From this Deposition it seems that Gages putting in his Iron, made the Whale shift her Course turn Nickersons Boat quite round, and in turning, hove out his Iron. So that Gage’s striking the Whale when in Nickersons Possession was the Cause why his Iron drew and if Gage had not struck her Nickerson would probably have continued fast till he could have put in more Irons.
       Elisha Linnell in Wheldens Boat with him and Eldridge. Saw Gage put in his Iron, several other Boats near, one of them being Nick. Not above 15 fathoms from Gages Boat when Gage struck the Whale. Never saw Nick hawling in his Iron—nor heard Whelden say so. Not till We arrived at N. England. Nick. pursued and assisted in killing the Whale and insisted she was his Property as the first striker. And fast when Gage put in his Iron.
       Vid. Saml. Linnells Deposition vs. this.
       Captn. Joshua Harding. In Conversation with Jno. Wheelden, a few days after the whale was killed Wheelden told him, that if the Dispute was left to him as an Arbitrator, he should give Part of the Whale to Mayhew and Part to Doane. He saw an Hole, that he thought and still thinks an Iron Hole.
       Josh. Bassitt, Harponier to Jno. Crowell, and belonged to Wheel­dens Vessell. Swears, that when the Boats were close upon the Whale, he was 200 Rods distant, and that he could not know one Boat, nor Man from another. Near 30 Boats between him and Whale. And he saw Nickerson, with Gage and others at Work on the Whale after he came up. Heard none of the Crew say, that Nicks Iron was out when Gage struck, or that the whole whale belongd to Gage.
       James Wallace. An oarsman to Crowell. By Reason of the Distance could not know one Man nor Boat from another, when the whale was struck who struck the Whale. On his coming on Board, the People in Wheeldens Boat told him the Whale belonged to the Doans. Elisha Linnell told him so in particular.
       
        Captn. Micajah Sears. Wheelden or some of his Head Men on board their Vessell told me, that they were nigh the Whale when struck, and by what they saw, they thought she belonged to Captn. Doane. This was the general Talk on board Captn. Wheeldens Vessell, at that Time, and no Contradiction to it.
       
       Robt. Homer. Master of a Voyage. In a Boat with Seth Baker and Jno. Cash. 1/3 of a Mile off, and 10 or 12 Boats nearer than ours. We were not near enough to distinguish the Persons, or know one Man or Boat from another. Took it to be the opinion of the whole Crew that the whale belongd to the Doans and heard Wheelden and others say so. And fully expected that Wheeldens Evidence would have been for Doane.
       Jesse Newcomb, now a Master. He was in the Boat with the 2 Newcombs. Nickerson hove and fastend above Water. Saw 2 Boats tow, one of ’em the Indian Boat. I thought I saw the Iron enter the Whale. Saw 2 Boats tow together about 50 Yards. The general Voice of the People it was Doanes Whale in other Boats besides his.
       Jno. Chase. Saw Nick, deliver his Iron at the Whale and throw the Coils out of the Head of his Boat. And saw Gage give the 2d. Iron. Then saw Nicks Boat, wheeled or winded round. Heard Gage I think say Nickerson veer out your Warp. Both towed away together about 100 yards. Then saw Nick. loose. Nick killed the Whale by lancing her. Saw him launce her in a good Place, and she spouted Blood immediately.
       Vid. Depositions of Saml. Howland, Benja. Bussley, Elijah Blush vs. Jno. Chase’s deposition. Attempts to prove him distracted but no Lyar. Blush says, never heard any Body say but Chase was a Man of Truth.
       David Welts. Heard Doane offer Gage to leave the Dispute to Men.
       Additional Evidence. Examine this Deposition if reyled on of the other side.
       Timothy Right, Simeon Tobey and Jona. Child, to be put in Ballance vs. Amos Otis’s Deposition.
       Captn. Nat, Ellis. Vox Populi.
       Benja. Fessenden. Adams blamed Gage for not leaving the affair to Men because several Persons on the Spot were positive that Nickersons Iron was fast when Gage hove in his. Edd. Dillingham Ditto.
       Chillingsworth Foster. Never heard but Chase was a Man of Truth.
       Thos. Mayo. Gage took the whale away by Force.
       Nathl. Bassett a Deacon, Jabez Crowell and Barnabas Eldridge Depositions vs. Zechariah Smalleys Deposition.
       Reuben Doane, Barnabas Chase, and blank left in MS against James Gages Deposition about the general Talk and something said by Joseph Doane that he should not have stirred but for setters on.
       Saml. Burgess. Gage said there was Nickersons Boat and his and they wanted no Help. And that Nickerson claims Part in the Whale then spouting Blood.
       Mem. Captn. Jasher Taylor confessed before the arbitrators last June that Richard Godfrey one of Nickersons Mate Boats did put an Iron into the Whale after Nickersons drew, and it remained in till she was dead.
       David Okelly, one of Gages Depositions says that Nicks Boat and Gage’s Boat were partly crossing each other, just before he heard Captn. Tayler say that Gage was fast. Which agrees with our Witnesses and militates with theirs.
       Mr. Paine. One Rule in our favor. We are in Possession and Possession is a good Title, untill a Person demands who has an absolute Right.
       Q. Who the first Occupant?
       Custom. Evidence dont support the Proposition. The Witnesses seem to evade the Point. Odd Custom. (Meaning I suppose not reasonable).
       Inconsistencies and Contradictions in our Depositions. Sufficient to destroy them.
       6 Witnesses in the same Boat, not so good, as in different Boats.
       Rob. Newcombs Deposition. Inconsistency in the situation. 40 yards distance. Nothing parting us and Gage from the Whale but Nickersons Boat. In the after Questions, We were a little quartering upon the Whale. Answer Gage was a broad side of us. Dont know whether starboard or larboard. How is this possible.
       
        Nickersons transient View, of Nickersons halling in his Warp.
       
       Silas Newcombs Account different about parting &c. us and Gage from the Whale, &c.
       
        Confused and disorderly in that Boat, so that they could not observe truly.
       
       Differ about the Distance, the fathoms.
       
        Silas says he never saw the Iron Pole afterwards.
       
       
        Answer, not till I saw Nickerson hawl it into his Boat. Then the Iron was bent. Contradiction.
       
       Robt. saw the Iron Pole the whole Length above Water. This Otis says inconsistent with Silas’s Account of the Whale and Iron Pole going down together.
       Silas says 60 or 70 foot from Nick, when he hawl’d in his Iron, 12 or 15 fathom when he struck, 60 or 70 fathom.
       
       
        Iron might be bent, i.e. might be fastend and bent and drawn before Gage enterd. Answer true, but prooves the fastening. Might be bent on Purpose. Needle and Barn.
        
       
       Silas says 18 yds. Rob. 36. Silas 50. That the 2 Boats towd together.
       Arch. Harding. No. 7. Differs from all in Newcombs Boat, about the Position. He says Nick, and Gage met the Whale Head and Head. This Deposition a finished Piece of Cookery.
       There might be an Iron Hole, and yet Nick, never fast, for Mayo might have been fast to her.
       Mayo did not know who struck. Harding did. How could this be— one says a quarter of Mile, the other a Warps Length.
       Jno. Chases dont mention the Whales going down. Whalemen remember as exactly as Hunters.
       Their Witnesses to invalidate ours.
       Mayo and Harding. Barnabas Tayler. A Minor. Mayo said He would clear from Doane for a Trifle. Never heard Mayo say he saw an Iron hole. Saw Adams &c. try several Holes &c. Did not hear any Body talk about an Iron Hole.
       Jacob Hawes, a Lad. 3 Papers. Tayler desired Doane to come and view and see if he could find an Iron Hole, to claim her by. I search’d, and found no Holes, but what Irons were taken out at. Nick, worked, ’tho forbid. Saw Nick. and Indian change Ends. Saw Godfrey offer to tow, being a Party to Doane’s side. Gage refused unless a free will offering.
       Levi Bearse, No. 16, a Lad in Adams’s Boat. See Nick’. launce her diverse Times, and heard that Godfrey put an Iron in.
       David OKelly, a Lad. No.  Evidence. Whale and Nickersons Boat crossing each other. Militates with Wheelden.
       Josa. Knowles. No. 8. with Syl Hopkins. Silas Newcomb in a Passion. Damning the freemasons.
       Thos. Chase. No. 28. Heard Silas Newcomb say, he did say the D—l take the freemasons. Hawld in his steering oars.
       
       Abner Chase the same as Thos. Chase. Said he did not row any farther to the best of my Remembrance.
       Amos Knowles Jnr. No. 22. Robt. and Silas Newcomb both told me, Whale turned off, and Lot Gage struck the Whale directly. Nothing of Nick’s striking in March 1766 in Kings Road that Doanes Boat struck her &c. They said that Doane was so unfair with them that they had rather Gage should have the Whale than they.
       Amos Otis. Have since understood, that Adams run foul of Lot Gage. And heard a Voice to Adams to veer Warp. The Whale as near again to the Newcombs as they to me. Yet heard the Disturbance in their Boat. Adams told him he ran foul of Gage—did not see Gage fast—that Adams and Gage both in one—Newcomb more noisy than common. Heard several People say there come the crazy Newcombs. Heard Silas was crazy, after he came home.
       Saml. Howland vs. Jno. Chase. Same Boat—thought Nick’s was not fast. No Way ahead. Saw Nick. hauling Warp when Gage struck. Jno. Chase out of his Head sometimes—jumped overboard. Not a lying fellow—behaved well that day. To the best of my Remembrance he seemed to signify, that Gage had the best Right.
       
       Elijah Blush. No. 36 . vs. Jno. Chase. Never call’d a Lyar that I know of.
       Lem’. Crocker. Chase got overboard, stripped off his Cloaths &c.
       Asa Croker to the same fact.
       Jona. Bassett. No. 30. vs. Jno. Chase. With Josa. Godfrey. Jno. Chase Harpoonier. Never heard Chase say that Nick struck. Knew nothing of Chases Truth &c.
       
        W
        Boat came along close to our Boat
       
       
        Whale came along with Gage close to our Boat no other fast to her. Saw no 2d Iron put in.
       
       Benja. Busseley No. 17 vs. Jno. Chase. Heard Josa. Godfrey ask who struck first &c. and him and Jno. Chase talk about it after. I heard him Godfrey say, he could not tell who would get the Whale, but he believd it belonged to Gage. Chase said it was devlish strange, they could not tell who struck at first. One time he said he believd that Gage struck the Whale first. Understood by him or others, that Gage was up or near up in the Chase. Paine says he said he was far off.
       Saml. Linnell Junr. No. 26. vs. Elisha Linnell. Elisha told me that he saw Doanes Boat hawl in his Iron as Gage darted and that the Whale belonged to Gage.
       Their Witnesses off the fact.
       John Wheelden. No. 1. 3 Papers. Vid. and Vide Micajah Siers. As explicit as any of our side, and Wheelden wasnt.
       
       Barnabas Eldridge. No. 2. Not acquainted with Nick at that time. Indian in the Head when I first saw that Boat. Both Nicks and New-combs 6 handed Boats.
       
       John Tarrow. No. 3. With Wheelden. The Whale went under Water, 8 or 10 Minutes. Saw no Boat fast when Gage struck.
       Jno. Wheelden Junr. No. 4. Not fast for Boat had no Way a head. The Whale under swift way. Clear that the loose Whale.
       Jno. Crowell. No. 5. 3 Papers. In another Boat in the Stern. According to my apprehension Nick. missed, because not under tow. About 50 or 60 fathom, before Gage struck. Wallace’s Character not good for Truth.Boats all round cant tell the Number. Afterwards told it was Nickerson. Dispute between Wheelden and Homer.
       Silvanus Hopkins. Conclude missed her because his Iron Pole when i.e., went all under Water. Mem. knows nothing of Nickerson.
       Wm. Clark, same Boat No. 7. Saw Gage fast and no other.
       Seth Baker, in another Boat. Jno. Cash his Harpoonier. Dont know Nick. Knows there was no Boat fast when Gage struck. Vid. this Deposition (Mem. not the same Whale). Saw no Indian in that Boat, that struck and hawld in Iron before Gage struck.
       Jno. Cash. 2 Papers. No. 13. Encouraged to row, by being told several had hove and missed. No other Boat fast but Gage, no other towed away with him. Steersman said he saw one quoiling in his Warp. Heard of Difference between Homer and Baker.
       Zechariah Smalley. Nota. And several Depositions vs. this.
       Levi Bearse. Additional Evidence, No. 16. A Man said We had better go aboard and git some Victuals for we were never fast. Nick— d—n your Blood hold your Tongue. Q. Who was that Man, that was so hungry. ¼ an Hour after the Whale was dead. Mem. never mentioned it before to any Body.
       
       
        Jno. Bartlet, David Rider, Thos. Rider, Jno. Thatcher all to Wheeldens Character. Bartlett rather to shew that he told the same story 3 years before.
       
       Isaiah Eldridge. 14 Years an Endsman, a Boat would go 15 Rods, after the oars still, in a smooth sea.
       Nathl. Delano. 12 or 16 Rods and have considerable Force.
       Saml. Tayler, a Minor, Son to Jasher. Doane said I would not give a Copper for our Chance, but We may scare ’em and make em leave it to Men. Mem. at Law.
       
        Gideon Baty. Sears said they did not strike fasten so as to bring the Boat fairly under tow.
       
       John Lothrop. A Minor. Doane desired Tayler to search the Whale well when he cutt her up.
       James Gage. Doane said, if it had not been for setters on he should not have been concerned. Would not give a Copper for an Iron Hole. Brother to Lot Gage.
       
        Jno. Gage Jnr.
       
       Joh. Bassett. Did not know Nick. Explanatory of his Deposition of our side. In the Boat with Crowell.
       Seth Whelden Jnr. about Homer &c. Dispute between Homer and Whelden.
       David Welts. Custom vid. &c.
       Paine. 2 Boats Newcombs and Wheeldens the most positive.
       Our Boat the nearest. In the best situation to observe, calm &c. Newcombs, disappointed, tumultuous and inattentive.
       Whelden a Man of good Character for Truth.
       Our Witnesses as positive, as explicit, as circumstantial as theirs and more so.
       More necessary to suppose our Witnesses perjured, if their accounts not true, than to suppose theirs so, if theirs not.
       Iron being bent. Silas mistaken. For no Person takes Notice of this but Silas. Oar crooked coming out of Water.
       Calling to Adams or to Nick. to veer warp, contradictory and counterpoised.
       
       The Iron Pole above Water. Mem. Hopkins concluded one missed because his Iron Pole went under Water.
       4. Witnesses in Wheeldens Boat, and more to be believed than our 8. Crowell says that the Whale went 50 or 60 fathom before Gage struck, and concludes Nick missed because &c.
       Hopkins says she was a loose Whale.
       Haws saw Nick hawl in his Iron before somebody told him that Gage was fast.
       Cash says Whale towed Gage and no other Boat.
       Seth Baker says, Gage was the first that fastnd, and that no other Boat was in Tow.
       S. Howland in the Boat with Chase—thought Nick. not fast and saw Nick. hawl in his Warp before Gage struck.
       11. Witnesses from 5 or 6 Boats. Positive to the fact in Paines favour he says.
       All the rest of the Evidence to corroborate or invalidate these Testimonies.
       Mayo’s Evidence of the Iron hole.
       Turning or winding round, she might have a sheer given her.
       Doane would not examine for Iron Holes.
       Zech. Smalleys Deposition. Vid.
       Mr. Otis.Gage if by Custom then not by Equity.
       The Rule about positive and Negative Witnesses, has Exceptions, e.g. 20 Witnesses that heard no Pistol 2 did &c.
       Our Witnesses have recollected themselves at a great Distance from the Time.
       But one Witness that saw the Iron Pole sticking up above Water, and but one that saw the Iron bent. Impossible but that other People should have seen these facts if true.
       Towed away together. They speak of this in a manner and in Language that all Whalemen must laugh at.
       Eldridge looked round, therefore was up and might have seen the Iron Pole above Water. Nearest when Gage struck. Whelden so too. Nota. Iron Pole came above Water as we pasd Nickerson. Mistakes Newcombs.
       Tarrow, an Indian with Whelden. Missed because not a sufficient way of Head. Mem. liable to mistake Newcombs for Nick. not know­ing either at the time. Tarrow dont agree with Whelden about the general Call.
       Stray of the Warp, as streight as an arrow, enough for a Rope dancer.
       Jesse Newcomb, thinks she ran ¼ of a Mile.
       Jno. Crowell in the stern of Jo. Bassetts Boat. Saw a Man which afterwards proved to be Nick. Missed because not way of Head enough. Vid. James Wallace’s Deposition.
       Syl. Hopkins. Missd. because Iron and Pole went all under Water. Newcombs. Soon after saw Gage. Never saw Nick throw. Proof that he had a very carefullless View.
       Otis says, if Nick. struck so notoriously, he must have seen it and the Iron Pole above Water. I say, it proves he had no good View.
       Josa. Knowles, and a No. of Witnesses swear that Silas was d——g the freemasons and his Boat in Confusion.
       David OKelly a Minor with Jasher Tayler. Whale and Nicks Boat crossing each other. Nicks no Way of Head. Tayler desird Doane to come and see her cutt up and search for Iron Holes.
       Otis confounds Nick. with Doane, when he blames for not viewing the Whale for Iron Holes.
       Why did not they view the Whale.
       We fail in the essential fact that both Boats fast together. No Evidence of this. Answer 8 Witnesses are some Evidence.
       Jacob Hawes. A Minor. At the stern Nick pulling his Iron into the Boat. Saw Newcombs at a considerable distance to the stern of our Boat. Offer to come and view, when cut up, or turnd over.
       Saml. Howland in Godfreys Boat with Chase. Very sure Nick hauling in his Warp before Gage struck.
       Seth Baker Harponier Steersman to Jno. Cash. Whale run a Quarter of a Mile. &c. Knows not Nick nor Gage. Saw em haul in his Iron. Round by the last Boat that hove before Gage, while she was coiling in her Warp in the Bow of the Boat. Much about Robert Homer.
       Jno. Cash. Much about Robert Homer. &c.
       Amos Otis. These advantageously situated. to see. Answer—vid. Homer’s Deposition.
       Zech. Smalley. What Nick. told him. Did not care to say, he was fast.
       
       Levi Bearce, a Minor. In Adam’s Boat. About 40 Rods from the Whale when Gage struck. Mayo said if they would give him a Piece he would prove the Doanes were not fast. This Deposition confirmed by OKelly and Haws’s.
       Busseley to Wheldens Character and Consistency.
       Bartlett Ditto.
       Josa. Eldridge and Delano. Construction of a Whale boat.
       Amos Knowles Jnr.
       22. to the Character of Whelden and that Newcomb said Gage struck her directly, after they missd her. Rather Gage should have her than Doane.
       Saml. Tayler. Doane said he would not give one Copper for our Chances, but We may scare ’em to leave it to Men.
       Baty. Something like the former.
       Jno. Lothrop. Heard Tayler tell Doane to come and search the Whale, and Doane said Well Well, do you search her well.
       Saml. Linnell. Vs. Elisha Linnell. Heard Elisha say he saw Doanes Boat halling in his Iron and that she was Gages clear enough.
       Barnabas Tayler. Like OKelly’s.
       Thos. Chase 28. vs. Silas Newcomb. D—l take the Freemasons. Otis said bro’t to shew that Newcomb told a different story. But no such matter.
       Jona. Bassett. Did not see any Boat fast, when Gage struck.
       Lem. Crocker 31. vs. Jno. Chase that he was delirious at Times. But no Lyar.
       James Gage. General Gage’s Talk. Dont care for an Iron Hole.
       Jno. Gage. The Iron came up at the Stern of the Boat of Newcombs not Nicks.
       Jo. Bassett. Both sides.
       Elisha Blush. General Talk.
       37. Seth Whelden. Conversation with Homer and general Talk.
       38. David Welts. Custom. I took it from Jno. Wheelden that she belonged to Coll. Otis.
       Jno. Lothrop 39. The same day or a day or two after the Whale was killd I heard Whelden say that Gage killed the Whale and that she belonged to him.
      